UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 10, 2011 AllianceBernstein Holding l.p. (Exact name of registrant as specified in its charter) Delaware 001-09818 13-3434400 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1345 Avenue of the Americas, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-969-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. AllianceBernstein Holding L.P. (“AllianceBernstein Holding”) is furnishing the news release it issued on February 10, 2011 announcing financial and operating results for the quarter ended December 31, 2010 and the availability of its Form 10-K for the fiscal year ended December 31, 2010 (“4Q10 Release”).The 4Q10 Release is attached hereto as Exhibit 99.01. AllianceBernstein Holding is furnishing its Fourth Quarter 2010 Review, dated February 10, 2011 (“4Q10 Review”).The 4Q10 Review is attached hereto as Exhibit 99.02. AllianceBernstein Holding is furnishing a transcript of its conference call with analysts relating to the 4Q10 Release and the 4Q10 Review (“4Q10 Transcript”).The call took place on February 10, 2011.The 4Q10 Transcript is attached hereto as Exhibit 99.03. Item 7.01. Regulation FD Disclosure. AllianceBernstein Holding is furnishing the 4Q10 Release, which is attached hereto as Exhibit 99.01. AllianceBernstein Holding is furnishing the 4Q10 Review, which is attached hereto as Exhibit 99.02. AllianceBernstein Holding is furnishing the 4Q10 Transcript, which is attached hereto as Exhibit 99.03. AllianceBernstein Holding is also furnishing a news release (“AUM Release”) issued on February 10, 2011 announcing AllianceBernstein L.P.’s preliminary assets under management as of January 31, 2011.The AUM Release is attached hereto as Exhibit 99.04. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 4Q10 Release. 4Q10 Review. 4Q10 Transcript. AUM Release. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AllianceBernstein Holding l.p. Dated:February 11, 2011 By: /s/ Edward J. Farrell Senior Vice President, Controller and Interim Chief Financial Officer
